Opinion issued June 21, 2012.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-11-00913-CV
                           ———————————
                       CANDACE M. LARK, Appellant
                                       V.
               SAVANNAH PLACE APARTMENTS, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1000862


                         MEMORANDUM OPINION

      Appellant, Candace M. Lark, has neither established indigence nor paid all

the required fees. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases

unless indigent), 20.1 (listing requirements for establishing indigence); see also

TEX. GOV’T CODE ANN.§ 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005),
§ 101.041 (Vernon Supp. 2011)(listing fees in court of appeals); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and

Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138

(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A§ B(1)(listing fees in court

of appeals).   After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                          2